              Case 16-40291               Doc 72         Filed 03/25/19 Entered 03/25/19 13:36:01                               Desc Main
                                                           Document     Page 1 of 7
  AFill in this information to identify the case:

  Debtor 1: Darrell Ellerton Reid dba Flavor by Dee

  United States Bankruptcy Court for the: Middle                           District of Georgia (Columbus)

  Case number: 16-40291

  Official Form 410S1
  Notice of Mortgage Payment Change                                                                                                           12/15
  If the debtor’s plan provides for payment and postpetition contractual installments on your claim secured by a security interest in the
  debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
  as a supplemental to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:        Nationstar Mortgage, LLC                                Court claim no.: 16-2

 Last four digits of any number                                                   Date of payment change:
 you use to identify the debtor’s         1585                                    Must be at least 21 days after date of
                                                                                  this notice
                                                                                                                                 05/01/2019
 account:

                                                                                  New total payment:                           $417.32
                                                                                  Principal, interest, and escrow, if any


  Part 1: Escrow Account Payment Adjustment
    Will there be a change in the debtor’s escrow account payment?

    ☐ No
    ☑ Yes      Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
              basis for the change. If a statement is not attached, explain why:

             Current escrow payment:      $151.28                         New escrow payment:         $112.16


  Part 2: Mortgage Payment Adjustment

    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate note?

    ☑ No
    ☐ Yes     Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

              Current interest rate:                                  %        New interest rate:                                       %

              Current principal and interest payment: $                        New principal and interest payment: $

  Part 3: Other Payment Change
    Will there be a change in the debtor’s mortgage payment for a reason not listed above?

    ☑ No
    ☐ Yes Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect.)

              Reason for change:

              Current mortgage payment: $                                         New mortgage payment: $




Official Form 410S1                                     Notice of Mortgage Payment Change
             Case 16-40291               Doc 72           Filed 03/25/19 Entered 03/25/19 13:36:01                           Desc Main
                                                            Document     Page 2 of 7

          Debtor 1: Darrell Ellerton Reid dba Flavor by Dee                                   Case number: 16-40291


Part 4: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box.

        I am the creditor.          X       I am the creditor’s authorized agent.
(Attach copy of power of attorney, if any.)


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.


        /s/ Bouavone Amphone                                                                      Date    3/25/2019
        Signature

                         Bouavone                                Amphone
Print                    First Name              Middle Name      Last Name                       Title Authorized Agent for Secured Creditor


Company                 Albertelli Law

Address                 100 Galleria Parkway, Suite 960
                        Number        Street

                        Atlanta, GA 30339
                        City                      State              Zip Code

Contact Phone: 813-221-9171              Email: bkga@albertellilaw.com




          Official Form 410S1                         Notice of Mortgage Payment Change
   Case 16-40291        Doc 72      Filed 03/25/19 Entered 03/25/19 13:36:01            Desc Main
                                      Document     Page 3 of 7

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document to be
 served upon the following parties of interest either via pre-paid regular US Mail or via
 electronic notification to the parties on the attached service list, this 25th day of March, 2019.

SERVICE LIST

Darrell Ellerton Reid
P.O. Box 3394
Columbus, GA 31903-0394

Brace W. Luquire
821 Third Avenue
Columbus, GA 31901-2801

Kristin Hurst
Office of the Chapter 13 Trustee
P.O. Box 1907
Columbus, GA 31902-1907

U.S. Trustee - MAC
440 Martin Luther King Jr. Boulevard
Suite 302
Macon, GA 31201

                                       /s/ Bouavone Amphone
                                       Bouavone Amphone, Esq.
                                       Email: bkga@albertellilaw.com
                                       James E. Albertelli, P.A,
                                       d/b/a Albertelli & Whitworth, P.A.
                                       Authorized Agent for Secured Creditor
                                       100 Galleria Parkway, Suite 960
                                       Atlanta, Georgia 30339
                                       Telephone: (813) 221-4743
                                       Facsimile: (813) 221-9171




Official Form 410S1                Notice of Mortgage Payment Change
             Case 16-40291              Doc 72         Filed 03/25/19 Entered 03/25/19 13:36:01                               Desc Main
                                                         Document     Page 4 of 7 02/28/2019                                OUR INFO
                                                                                                                            ONLINE:
                          8950 Cypress Waters Blvd.
                          Coppell, TX 75019                                                                                 www.mrcooper.com

                                                                                                                            YOUR INFO
                                                                                                                            LOAN NUMBER


                                                                                                                            CASE NUMBER



                                                                                                                            PROPERTY ADDRESS
  DARRELL ELLERTON REID                                                                                                     886 BAXLEY WAY
                                                                                                                            COLUMBUS,GA 31907
  6204 BLACKHAWK CT
  COLUMBUS,GA 31907




      Dear DARRELL ELLERTON REID,

      Why am I receiving this letter?
      An annual escrow analysis was performed on the above referenced account.

      What do I need to know?
      Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow
      account disclosure statement is for informational purposes only and should not be construed as an
      attempt to collect a debt.

      What do I need to do?
      If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such
      attorney and provide such attorney’s name, address and telephone number to us.

      If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday
      through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more
      information.

      Sincerely,

      Mr. Cooper
      Bankruptcy Department

      Enclosure: Annual Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.



DAL
Case 16-40291   Doc 72   Filed 03/25/19 Entered 03/25/19 13:36:01   Desc Main
                           Document     Page 5 of 7
            Case 16-40291               Doc 72         Filed 03/25/19 Entered 03/25/19 13:36:01                       Desc Main
                                                         Document     Page 6 of 7
The change in your escrow payment** may be based on one or more of the following factors:
Payment(s)                                           Taxes                                         Insurance
● Monthly payment(s) received were less than         ● Tax rate and/or assessed value changed      ● Premium changed
  or greater than expected                           ● Exemption status lost or changed            ● Coverage changed
● Monthly payment(s) received earlier or later       ● Supplemental/Delinquent tax paid            ● Additional premium paid
  than expected                                      ● Paid earlier or later than expected         ● Paid earlier or later than expected
● Previous overage returned to escrow                ● Tax installment not paid                    ● Premium was not paid
                                                     ● Tax refund received                         ● Premium refund received
                                                     ● New tax escrow requirement paid             ● New insurance escrow requirement paid
                                                                                                   ● Force placed insurance premium paid
                                            Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 03/18 through 04/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $224.32 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
$224.32 will be reached in December 2019. When subtracted from your minimum required balance of $224.32, an Escrow Shortage results in the
amount of $0.00. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual         Projected           Actual                 Description               Projected                 Actual
 Month     Payment        Payment       Disbursement       Disbursement                                         Balance                Balance
                                                                                        Start                    $440.27              ($218.96)
 03/18         $0.00       $110.20 *               $0.00         $0.00                                           $440.27               ($108.76)
 04/18         $0.00       $110.20 *               $0.00         $0.00                                           $440.27                   $1.44
 05/18       $248.05       $151.28 *               $0.00         $0.00                 BK ADJ                    $688.32                 $152.72
 06/18       $114.71         $0.00                 $0.00         $0.00                                           $803.03                 $152.72
 07/18       $114.71       $302.56 *               $0.00         $0.00                                           $917.74                 $455.28
 08/18       $114.71       $151.28 *               $0.00         $0.00                                          $1,032.45                $606.56
 09/18       $114.71         $0.00                 $0.00       $345.80    *         COUNTY TAX                  $1,147.16                $260.76
 09/18         $0.00         $0.00                 $0.00       $481.40    *         HAZARD SFR                  $1,147.16              ($220.64)
 10/18       $114.71       $151.28               $361.00         $0.00              COUNTY TAX                   $900.87                ($69.36)
 10/18         $0.00         $0.00               $473.82         $0.00              HAZARD SFR                   $427.05                ($69.36)
 11/18       $114.71       $151.28                 $0.00       $518.69    *         COUNTY TAX                   $541.76               ($436.77)
 12/18       $114.71       $151.28               $541.74         $0.00              COUNTY TAX                    $114.73              ($285.49)
 01/19       $114.71       $151.28 *               $0.00         $0.00                                           $229.44               ($134.21)
 02/19       $114.71       $302.56 *E              $0.00         $0.00                                           $344.15                 $168.35
 03/19       $114.71       $151.28 *E              $0.00         $0.00                                           $458.86                 $319.63
 04/19       $114.71       $151.28 *E              $0.00         $0.00                                           $573.57                 $470.91
 Total     $1,509.86     $2,035.76         $1,376.56         $1,345.89                  Total                     $573.57              $470.91
           Projected                      Projected                                  Description                 Current     Required Balance
 Month     Payment                      Disbursement                                                             Balance            Projected
                                                                                        Start                    $470.91              $470.91
 05/19       $112.16                               $0.00                                                         $583.07               $583.07
 05/19       $202.02                               $0.00                               BK ADJ                    $785.09               $785.09
 06/19       $112.16                               $0.00                                                         $897.25               $897.25
 07/19       $112.16                               $0.00                                                        $1,009.41             $1,009.41
 08/19       $112.16                               $0.00                                                        $1,121.57             $1,121.57
 09/19       $112.16                               $0.00                                                        $1,233.73             $1,233.73
 10/19       $112.16                             $345.80                            COUNTY TAX                  $1,000.09             $1,000.09
 10/19         $0.00                             $481.40                            HAZARD SFR                   $518.69               $518.69
 11/19       $112.16                               $0.00                                                         $630.85               $630.85
 12/19       $112.16                             $518.69                            COUNTY TAX                   $224.32               $224.32<
 01/20       $112.16                               $0.00                                                         $336.48               $336.48
 02/20       $112.16                               $0.00                                                         $448.64               $448.64
 03/20       $112.16                               $0.00                                                         $560.80               $560.80
 04/20       $112.16                               $0.00                                                         $672.96               $672.96
 Total     $1,547.94                       $1,345.89                                    Total                     $672.96              $672.96
            Case 16-40291              Doc 72        Filed 03/25/19 Entered 03/25/19 13:36:01                           Desc Main
                                                       Document     Page 7 of 7


Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.




You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at
877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more
information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
